Citation Nr: 0029668	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with degenerative changes as secondary to service-connected 
residuals of a right knee injury.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active duty from January 1959 to March 1962.  
He had prior inactive service in the Army National Guard.  

The issue of entitlement to service connection for 
lumbosacral strain with degenerative changes secondary to 
service-connected residuals of a right knee injury arose from 
a Department of Veterans Affairs (VA) Regional Office (RO) 
rating decision in July 1993.  The RO determined that while 
the veteran's service-connected right knee may have 
aggravated his back complaints there was no evidence that the 
service-connected right knee disability caused the 
lumbosacral strain with degenerative changes secondary.  

In June 1994, the veteran filed a timely notice of 
disagreement to the denial of his claims in July 1993.

In August 1994, the veteran and his representative were 
furnished a statement of the case (SOC).  

In August 1994, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim in lieu of a Form 9, Appeal to 
Board of Veterans' Appeals.

In March 1999, the RO denied entitlement to service 
connection for hearing loss and tinnitus.  He was notified of 
the decision.

In May 1999, the veteran filed a timely notice of 
disagreement with the denial of his claims in March 1999.

On March 20, 2000, the RO furnished the veteran and his 
representative a separate statement of the case regarding the 
issues of entitlement to service connection for hearing loss 
and tinnitus.  The veteran was instructed to file an enclosed 
VA Form 9 within 60 days from the day the RO mailed the SOC 
or within the one year period from the day the RO notified 
him of the decision being appealed.  

A substantive appeal regarding the issues of entitlement to 
service connection for hearing loss and tinnitus was filed on 
June 19, 2000.

Accordingly, prior to any further appellate consideration the 
RO must first address the issue of timeliness of appeal.  See 
38 C.F.R. § 20.302.  Such matter is addressed in the remand 
portion of the decision.  The issue of entitlement to service 
connection for hearing loss and tinnitus is deferred pending 
adjudication of the timeliness of appeal issue.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran had active duty from January 1959 to March 1962.  
He served as an operations and intelligence assistant in an 
Artillery unit.  He had prior inactive service in the Army 
National Guard where he was a radio operator in an Artillery 
unit.

Information from the National Personnel Records Center show 
no records on file prior to 1972 due to the fire.  However, 
the Board notes that the veteran's service medical records on 
file for active duty appear complete.  


The veteran's service medical records for active duty 
including a voluntary Regular Army (RA) January 1959 
enlistment examination report and February 1962 separation 
examination report are silent for objective findings of 
lumbosacral strain with degenerative changes. 

Service-connection has been established for residuals of a 
right knee injury currently evaluated as 20 percent 
disabling.

In August 1992, the veteran was seen for complaints of a one 
year history of low back pain with an acute flare-up one week 
earlier.  He noted that his back had been hurting since his 
right knee gave-out one week earlier.  He noted falling eight 
feet off of a ladder.  It was noted that he was having an 
exacerbation of back pain from the fall.  His pain radiated 
down to the right buttock.  Assessment was low back pain 
status post fall and chronic right knee pain.  A subsequent 
diagnostic workup revealed moderate degenerative changes of 
the lumbar spine 

A May 1995 private evaluation report refers to a long history 
of low back pain.  The overall symptoms were aggravated by 
prolonged sitting and bending forward.  Historically, the 
pain had been episodic for the past year but more constant 
with episodic flare-ups.  Impression was chronic lower back 
pain with left sided sciatica with pain and weakness.  

A February 1997 statement from SR, M.D., noted treatment for 
low back disability in February 1991.  Such treatment records 
are not on file.  A February 1997 VA orthopedic examination 
report shows a many year history of chronic low back pain.  
Diagnosis was degenerative joint disease of the lumbosacral 
spine with spondylosis.  

An addendum shows the examiner reviewed the veteran's medical 
records dating back to 1992.  He opined that it would be 
extremely difficult to correlate a cause and effect 
relationship of the veteran's back pain from the unstable 
right knee and hence a fall from the right knee "giving 
in".  The examiner noted that if his opinion did not seem to 
answer the question asked, the RO should secure an orthopedic 
consultation for a second opinion.  

In a February 1997 statement an adult psychiatrist and friend 
of the veteran for more than six years related the veteran's 
history of longstanding low back pain that originally 
occurred concurrently with a right knee injury in service.  
It was noted that the veteran further reported aggravation of 
the low back when he fell from a ladder due to right knee 
give-way.  

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.  The 
law provides that "[t]he Secretary shall assist a claimant 
in developing all facts pertinent to a claim for benefits 
under this title.  Such assistance shall include requesting 
information as described in section 5106 of this title.  The 
Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).

The Board notes that subsequent to the RO's rating decision 
in July 1993, the Court held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a nonservice connected disability caused by 
a service connected disorder.  Allen v. Brown, 7 Vet. App. 
430 (1995).  The Board notes that the VA examiner in February 
1997 failed to address such matter.  Also, the examiner 
recommended the possibility of seeking a second opinion from 
a specialist in orthopedics.

In view of the foregoing, the Board is of the opinion that a 
reasonable possibility exists that additional assistance will 
aid in the establishment of entitlement of the benefits 
sought on appeal with respect to the claim of entitlement to 
service connection for lumbosacral strain with degenerative 
changes secondary to service-connected residuals of a right 
knee injury

Also, in this case, the Board notes that this remand is the 
first time that the veteran has been notified that a timely 
substantive appeal may not have been filed with respect to 
the ROs denial of his claims of entitlement to service 
connection for hearing loss and tinnitus.  

The veteran has not been afforded an opportunity to present 
evidence or argument on this question, nor has he been 
provided a SOC or supplemental SOC (SSOC) with respect to the 
timeliness of his appeal.  Consequently, the Board is 
remanding the matter to the RO to avoid the possibility of 
prejudice. 38 C.F.R. § 19.9 (2000).  

Accordingly, appellate consideration of the issues of 
entitlement to service connection for hearing loss and 
tinnitus is deferred pending adjudication of the timeliness 
of appeal issue.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of a low back 
disability since separation from active 
service in March 1962.  The RO should 
place special emphasis upon obtaining 
medical records of treatment for low back 
disability in 1991 from Dr. R.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of the veteran's 
lumbosacral strain with degenerative 
changes.  

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should express an opinion as 
to whether it is as least as likely as 
not that the veteran's low back 
disability developed secondary to 
impairment associated with service-
connected right knee disability and if 
not, whether it is as least as likely as 
not that the veteran's service-connected 
right knee disability has an aggravating 
effect upon his low back disability and, 
if so, to what extent.  If such 
aggravation is shown to exist, the 
examiner must address the following 
medical issues:


(1) The baseline manifestations which are 
due to any low back disorder(s) found 
present;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
residuals of a right knee injury; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any low back disorder(s) found present 
are proximately due to the service-
connected residuals of a right knee 
injury.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  With respect to the denial of 
entitlement to service connection for 
hearing loss and tinnitus, the RO should 
issue a SSOC which contains a summary of 
the pertinent facts and the laws and 
regulations applicable to the timeliness 
of appeal with appropriate citations.   
The veteran should be informed of his 
right to request a hearing on the matter 
if he so desires.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development have been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for lumbosacral strain with 
degenerative changes as secondary to 
service-connected residuals of a right 
knee injury under 38 C.F.R. § 3.310(a), 
including  the Court's holding in Allen, 
supra.

In the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he receives further notice.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


